Barnard, P. J.
—Upon the trial there was admitted in evidence a letter from the defendants to the plaintiff.
The purport of this letter was that the defendants would pay $50 “ to save costs and stop further litigation.”
The letter was objected to and received.
The general rule is that offers of compromise are inadmissible. By the pleadings the entire claim of the plaintiff was denied.
He was an assignee of one Lietz, and the defendants claimed that at the date of the assignment, Lietz was indebted to the defendants to a greater amount than the assigned claim. The opinion failed to notice the point taken in respect to the admission of the letter.
A re-argument is therefore proper.
Motion for re-argument granted.
Dtkman and Pratt, JJ., concur.